Case 2:20-cv-11521-MWF-MAR Document 42 Filed 07/26/21 Page 1 of 1 Page ID #:373




   1
   2
   3
   4                                                           JS-6

   5
   6
                               UNITED STATES DISTRICT COURT
   7
                              CENTRAL DISTRICT OF CALIFORNIA
   8
   9
  10    RICHARD JOHN BOBKA,                          Case No. 2:20-cv-11521-MWF (MAR)
  11                               Petitioner,
  12                          v.                     JUDGMENT
  13    WARDEN, ET AL.,
  14                               Respondent(s).
  15
  16
  17         Pursuant to the Order Accepting Findings and Recommendation of United
  18   States Magistrate Judge,
  19         IT IS HEREBY ADJUDGED that this action is DISMISSED without
  20   prejudice.
  21
  22   Dated: July 26, 2021
  23
                                             MICHAEL W. FITZGERALD
  24                                         United States District Judge
  25
  26
  27
  28
